Citation Nr: 0829951	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-37 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1982 to June 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision, issued in June 
2004, in which the RO continued a 10 percent rating for 
service-connected chondromalacia patella of the left knee.  
The veteran filed a notice of disagreement (NOD) in July 
2005; and the RO issued a statement of the case (SOC) in 
September 2005.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
November 2005; and the RO issued supplemental SOCs (SSOCs) in 
December 2005 and January 2007.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when  
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

Initially, the Board notes that the records reflects 
outstanding VA medical records that may bear on the claim for 
a higher rating for left knee disability.  The claims file 
currently includes outpatient treatment records from 
Amarillo, Texas VA Medical Center (VAMC) dated from April 
2004 to August 2004, from March 2005 to September 2005, and 
from March 2006 to April 2006.   However, an August 2006 VA 
examiner referenced October 2003 x-ray reports that have not 
been associated with the claims file.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent treatment records from the Amarillo VAMC since 
September 2003, following the current procedures prescribed 
in 38 C.F.R. § 3.159 (2007) as regards requests for records 
from Federal facilities.  

The Board also notes the evidence already of record indicates 
that the veteran's left knee disability may have worsened 
during the pendency of the appeal.  For example, an August 
2006 VA examiner indicated that the veteran's left knee had 
significant effects on occupational activities due to 
decreased mobility and pain, as well as moderate effects on 
daily activities such as chores, shopping and exercise, while 
an April 2005 VA examiner had indicated that the veteran's 
bilateral knee disability had a mild effect on such daily 
activities as chores, shopping, exercise and recreation.  

Additionally, in a July 2008 appellant's brief, the veteran's 
representative contended that the diagnostic code pursuant to 
which the rating for the veteran's left knee is assigned  has 
been changed from 5257 to 5260.  The representative also 
argued that the veteran meets the criteria for a 20 percent 
rating under Diagnostic Code (DC) 5257, and requested that 
additional x-rays be performed to ascertain whether the 
veteran has arthritis (purportedly shown on October 2003 x-
ray).  The Board points that a veteran may be entitled to 
separate ratings for arthritis of the knee resulting in 
limited or painful motion, and  for instability.  See 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997);; VAOPGCPREC 9-
98, 63 Fed. Reg. 56,704 (1998).  

Given the above, and the additional medical records being 
sought, the Board finds that a contemporaneous medical 
examination, with appropriate medical findings-to include 
whether the veteran also has arthritis (of the knee 
(purportedly shown on  October 2003 x-ray)-would be helpful 
in resolving the claim on appeal.  See 38 U.S.C.A. § 5103A 
(West 2007); 38 C.F.R. § 3.159 (2007).  

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic examination of the left knee, by an appropriate 
physician, at a VA medical facility. The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, shall result in denial of the claim for 
increase.  See 38 C.F.R. § 3.655(b) (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, to ensure that all due process requirements are 
met, the RO should also give the veteran another opportunity 
to present information and/or evidence pertinent to the claim 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its letter meets the notice 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (setting forth the minimum notice requirements for 
increased rating claims), as appropriate.  

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
notice as per the Veterans Claims Assistance Act (VCAA) 
requires that VA notify the claimant that, to substantiate a 
claim for an increased rating: (1) the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening on the claimant's employment and daily life (such 
as a specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  

Regarding notice as required by Vazquez-Flores, the Board 
notes that the March 2005 and March 2006 VCAA letters 
collectively provided the notice required in (3) and (4) 
above in relation to the veteran's claim for an increased 
rating for his left knee disability.  However, the RO has not 
given the general notice required by (1) and (2) above.  
Accordingly, due process requires that notice to the veteran 
that meets the requirements of Vazquez-Flores-particularly 
that specified in (1) and (2) above-must be provided.  
Action by the RO is needed to fulfill the notification 
provisions of the VCAA (see, e.g., Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003) and Pelegrini v. Principi, 18 Vet. App. 112 (2004)).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim  on appeal.  

In adjudicating the claim, the RO should consider all 
applicable legal authority, to include the DCs for evaluating 
arthritis (5003, 5260, 52610).  If arthritis is established, 
the RO should specifically discuss whether separate, 
compensable ratings are assignable for arthritis and 
instability (pursuant to VA General Counsel Opinions 23-97 
and 9-98, cited to above) and/or for limited flexion and for 
limited extension of the left knee (see VAOPGCPREC 9-2004; 69 
Fed. Reg. 59,990 (2004).  The RO's readjudication of the 
claim should also include consideration of whether "staged 
rating" (assignment of different ratings for distinct 
periods of time, consistent with the facts found) pursuant to 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), is 
appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1. The RO should obtain from the Amarillo 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran, from September 2003 to the 
present, to specifically include October 
2003 x-ray reports.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should explain the type 
of evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Vazquez-Flores, 
cited to above.  In particular, the RO 
must provide at least general notice of 
all possible diagnostic codes under which 
the veteran's left knee disability may be 
rated under 38 C.F.R. § 4.71a-in 
particular, DCs 5257, 5003, 5260, 5261.  
The notice should also explain that, if 
the diagnostic code(s) under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability, and the 
effect of that worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result).  Such notice must also provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159 (2007).  All 
records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his left 
knee, by an appropriate physician, at a 
VA medical facility.  

The entire claims file, to include a copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  

The examiner should conduct range of 
motion testing of the left knee 
(expressed in degrees), noting the exact 
measurements for flexion and extension, 
and specifically identifying any 
excursion of motion accompanied by pain.  
If pain on motion in the knee is 
observed, the examiner should comment on 
the extent of pain, and indicate at which 
point pain begins.  Tests of joint motion 
against varying resistance should be 
performed on the knee.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion. 

Based on x-ray results, the examiner 
should expressly indicate whether the 
veteran has arthritis in his left knee.  

The examiner should also indicate whether 
there is any lateral instability and/or 
recurrent subluxation in the left knee.  
If instability is present, the examiner 
should, based on the examination results 
and the veteran's documented medical 
history and assertions, assess whether 
such instability is slight, moderate or 
severe.  The examiner should set forth 
all examination findings, together with 
the complete rationale for the comments 
expressed, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for an 
increased rating for left knee 
disability.  If the veteran fails, 
without good cause, to report to the 
scheduled VA examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include all 
applicable diagnostic codes under 38 
C.F.R. § 4.71a for rating the knee, and 
expressly address whether separate, 
compensable ratings for arthritis and for 
instability , and/or for limited flexion 
and for limited extension are warranted, 
pursuant to the above-cited legal 
authority), as well as whether staged 
rating, pursuant to Hart (cited to 
above), is warranted.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


